                  IN THE UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TENNESSEE
                            WESTERN DIVISION

                                         )
BARBARA ANN HUNT SLAY,                   )
individually and as Personal             )
Representative for the Estate            )
of WILLIAM THOMAS HUNT,                  )
deceased, and on behalf of               )
the wrongful death                       )
beneficiaries of WILLIAM                 )
THOMNAS HUNT,                            )
                                         )
     Plaintiff,                          )
                                         )      No. 2:18-cv-02728
v.                                       )
                                         )
IB TRAVELIN, INC., formerly              )
doing business as                        )
IBEROAMERICANA TRAVEL SYSTEM,            )
INC., and DOMIRUTH TRAVEL                )
SERVICES, SAC,                           )
                                         )
     Defendants.                         )



                                        ORDER


     Before    the   Court      is   Plaintiff      Barbara     Ann   Hunt   Slay’s

November   11,   2018      Ex   Parte    Motion     to    Authorize     Alternative

Service of Process on Defendant Domiruth Travel Services, SAC

(“Domiruth”)     Pursuant       to   Federal       Rule    of   Civil    Procedure

4(f)(3).      (ECF   No.    13.)     For     the   following     reasons,    Slay’s

Motion is DENIED.
I.       Background

         Former    Shelby      County,    Tennessee     resident       William    Thomas

Hunt died while vacationing in Peru in 2013.                       (ECF No. 13-1 at

37.) 1    This tragedy has led to two cases before the Court.

         The first case was filed in 2015.                     (Id.)     Slay, Hunt’s

sister,     sued     five    companies      associated     with    Hunt’s      vacation.

(Case No. 2:15-cv-02003, ECF No. 1-1 at 7.)                     One was Domiruth, a

foreign company with its principal place of business in Peru.

(Id.)      Bringing Domiruth before the Court during the first case

proved difficult.

         The Clerk of Court issued a summons to Domiruth on March

20, 2015.         (Case No. 2:15-cv-02003, ECF No. 30.)                  On April 22,

2015, a specialist in the service of civil process in foreign

countries         sent   the     summons,        complaint,     and    first     amended

complaint     to     Domiruth     in     accordance     with    the    Inter-American

Convention on Letters Rogatory and the Additional Protocol to

the Inter-American Convention on Letters Rogatory (collectively

the “IACAP”), to both of which the United States and Peru are

signatories.         (Id., ECF No 46.)             Peruvian lawyers representing

Domiruth sent a submission to the Court in September 2015 that

was not in the proper form of an answer or response to Slay’s

amended complaint.             (Id., ECF No. 58.)          On November 30, 2015,

the   Court       held   a   status    conference     at   which      Slay’s   attorney
1 Unless otherwise noted, all pin cites for record citations are to the
“PageID” page number.

                                             2
represented that he had made numerous unsuccessful attempts to

contact Domiruth’s Peruvian counsel.                 (Id., ECF No. 64.)         About

a year later, Slay requested entry of default.                     (Id., ECF No.

78.)     The Clerk of Court entered default against Domiruth on

November 9, 2016.          (Id., ECF No. 80.)

       About seven months after entry of default, Domiruth filed a

motion to set aside default through Memphis-based attorney James

Bennett    Fox,      Jr.       (Id.,    ECF   No.    91.)       That   motion    was

accompanied       by   a     declaration      signed     by     Domiruth’s      chief

financial officer.          (Id., ECF No. 91-2.)        Fox made three filings

on behalf of Domiruth over a twenty-day period in June 2017: the

motion to set aside default; a motion for leave to file a reply

to Slay’s response to Domiruth’s motion to set aside default;

and a reply to Slay’s response to Domiruth’s motion to set aside

default.    (Id., ECF Nos. 91, 93, 95.)

       Domiruth’s motion was never resolved.                On October 31, 2017,

Slay    voluntarily        dismissed    the   case    against    all   defendants.

(Id.,    ECF   No.     101.)      The    Court      ordered   dismissal      without

prejudice and entered judgment the same day.                      (Id., ECF Nos.

102, 103.)

       A second case is now before the Court.                     On October 19,

2018, Slay filed a new Complaint against two of the defendants

in the first case, one of which is Domiruth.                    (ECF No. 1.)       In

the instant Motion, Slay seeks authorization to serve Domiruth

                                          3
by    alternative    process     pursuant        to     Federal       Rules   of     Civil

Procedure    4(h)(2)    and    4(f)(3).          (ECF    No.     13-1    at   39.)      In

particular, Slay asks for authorization to serve Domiruth by any

or all of the following means: (1) first class mail and email to

James Bennett Fox, Jr.; (2) Federal Express on Domiruth’s chief

financial officer at Domiruth’s last known corporate address;

and (3) personal delivery and Federal Express sent to Domiruth’s

official    office    address       as   listed    in     the    Register      of    Legal

Entities of the Registry of Lima (“SUNARP”) and in the National

Superintendence of Tax Administration (“SUNAT”).                       (Id. at 41.)

II.   Standard of Review

      Under Rule 4(h), “[u]nless federal law provides otherwise

or the defendant’s waiver [of service] has been filed,” service

abroad on a foreign company must be effected “in any manner

prescribed    by     Rule    4(f)    for       serving    an     individual,        except

personal delivery under (f)(2)(C)(i).”                   Fed. R. Civ. P. 4(h)(2).

Because Domiruth has not filed a waiver of service, and because

federal law does not “provide [] otherwise,” Rule 4(f) controls.

      Rule 4(f) addresses service of individuals “not within any

judicial    district    of    the    United      States.”        It     contains     three

subparts.    Rule 4(f)(1) provides for service of process “by any

internationally      agreed     means      of    service        that    is    reasonably

calculated to give notice, such as those authorized by the Hague

Convention on the Service Abroad of Judicial and Extrajudicial

                                           4
Documents.”         Rule     4(f)(2)    provides       that,    “if    there           is    no

internationally agreed means, or if an international agreement

allows but does not specify other means,” process may be served

“by a method that is reasonably calculated to give notice”:

      (A) as prescribed by the foreign country’s law for
      service in that country in an action in its courts of
      general jurisdiction

      (B) as the foreign authority directs in response to a
      letter rogatory or letter of request; or

      (C) unless prohibited by the foreign country’s law,
      by:

      . . .

      (ii) using any form of mail that the clerk addresses
      and sends to the individual and that requires a signed
      receipt . . . .

Rule 4(f)(3) allows service “by other means not prohibited by

international agreement, as the court orders.”

      The   Sixth    Circuit    has     not    addressed       whether    there         is    a

hierarchy or preference among Rule 4(f)’s methods of service.

See   Phoenix      Process    Equip.     Co.    v. Capital       Equip.       &    Trading

Corp., 250 F. Supp. 3d 296, 306 (W.D. Ky. 2017).                          The Federal

and   Ninth     Circuits      have     concluded       that    there     is       no        such

hierarchy     or    preference.         See    Nuance    Comms.,       Inc.       v. Abbyy

Software    House,     626    F.3d     1222,    1239    (Fed.     Cir.    2010);            Rio

Properties, Inc. v. Rio Int’l Interlink, 284 F.3d 1007, 1014-15

(9th Cir. 2002).            Some district courts in the Sixth Circuit

share this view.           See Phoenix Process Equip. Co., 250 F. Supp.

                                          5
3d at 306 (“By all indications, court-directed service under

Rule    4(f)(3)    is   as    favored   as      service   available     under   Rule

4(f)(1) or 4(f)(2).” (quoting Rio, 284 F.3d at 1015)); Lexmark

Int’l, Inc. v. Ink Techs. Printer Supplies, LLC, 295 F.R.D. 259,

260 (S.D. Ohio 2013) (finding that plaintiff was not required to

first    exhaust    Rule     4(f)(1)    and     4(f)(2)   methods     because   Rule

4(f)(3) is “neither a last resort nor extraordinary relief [but

rather] merely one means among several” (quoting Rio, 284 F.3d

at 1015) (internal quotation marks omitted)).

       At least one district court in the Sixth Circuit disagrees.

See C & F Sys., LLC v. Limpimax, S.A., No. 1:09-cv-858, 2010 WL

65200, at *2 (W.D. Mich. Jan. 6, 2010) (requiring plaintiff, in

light of principles of comity, to proceed first under 4(f)(1) or

4(f)(2)); see also Marcantonio v. Primorsk Shipping Corp., 206

F. Supp. 2d 54, 58 (D. Mass. 2002) (finding that Rule 4(f)(3)

“should be seen as a final effort to make service when other

means have failed”).

       Absent guidance from the Sixth Circuit, Nuance and Rio are

persuasive.       Rule 4(f) does not establish a preference for any

method of service.           However, although there may be no hierarchy

within    Rule    4(f),    congressional        intent    and   judicial    practice

suggest    that    there      are   some       constraints      on   Rule   4(f)(3).

Because the breadth of Rule 4(f)(3) could allow litigants to

bypass 4(f)(1) and 4(f)(2) routinely, Congress trusted courts

                                           6
not to authorize alternative service of process under 4(f)(3) so

regularly that regard for international comity would become a

nullity.

         The   advisory        committee       notes       to    Rule     4   emphasize           that

alternative service under 4(f)(3) is justified only when there

is   a    good     reason       for    deviating          from    the     usual       methods      of

international service of process, such as cases of urgency or

when     following       internationally            prescribed          methods       of    service

would be futile.               See Fed. R. Civ. P. 4 advisory committee’s

1993      note    (“[C]ircumstances            that       might        justify       the    use    of

additional methods [of service under Rule 4(f)(3)] include the

failure of the foreign country's Central Authority to effect

service within the six-month period provided by the Convention,

or     the       refusal       of     the     Central           Authority        to        serve    a

complaint . . . .”).

         Many courts follow the spirit of the advisory committee’s

admonishment            by      requiring           the     party         seeking           4(f)(3)

authorization           to    show    “that    reasonable         efforts        to    serve       the

defendant         have       already    been        made,        and     that        the    Court’s

intervention will avoid further burdensome or futile attempts at

service.”         United States v. Alphatec Spine, Inc., No. 1:13-cv-

586, 2016 WL 1182260, at *2 (S.D. Ohio Mar. 28, 2016); see also

Rio,     284     F.3d    at    1016;    FMAC    Loan       Receivables          v.    Dagra,       228

F.R.D. 531, 534 (E.D. Va. 2005).

                                                7
      A final limit on Rule 4(f)(3) is the Due Process Clause of

the   Fifth     Amendment.         Any    authorized    alternative       service    of

process    must        be     “reasonably       calculated,       under     all     the

circumstances, to apprise interested parties of the pendency of

the   action     and    afford     them    an   opportunity      to    present    their

objections.”      Ming Kuo Yang v. City of Wyoming, Mich., 793 F.3d

599, 602 (6th Cir. 2015) (quoting Mullane v. Cent. Hanover Bank

& Trust Co., 339 U.S. 306, 314 (1950)).

III. Analysis

      None of the alternative methods of process Slay requests is

prohibited by an international agreement with Peru.                       The United

States    and    Peru       are   signatories    to    the   IACAP.       SA     Luxury

Expeditions, LLC v. Latin Am. for Less, LLC, No. C 14-04085 WHA,

2015 WL 4941792 at *1 (N.D. Cal. Aug. 19, 2015).                           “No other

international      agreement        governs     the    service    of    process     for

litigation in the United States on parties located in Peru.”

Id.    The IACAP does not preclude service of process by other

means.     See id.; Pizzabiocche v. Vinelli, 772 F. Supp. 1245,

1249 (M.D. Fla. 1991); see also Kreimerman v. Cada Veerkamp,

S.A. de C.V., 22 F.3d 634, 644 (5th Cir. 1994).                         Rule 4(f)(3)

permits Slay’s requested alternative methods of process.

      Slay has not shown, however, “that reasonable efforts to

serve [Domiruth] have already been made, and that the Court’s

intervention will avoid further burdensome or futile attempts at

                                            8
service.”       Alphatec,      2016    WL       1182260,    at     *2.     Slay     seeks

authorization     under      4(f)(3)    to      serve    Domiruth    by    alternative

means    “because      of    the   cost        and   extensive      amount    of     time

necessary to serve process pursuant to the [IACAP] procedure.”

(ECF No. 13-1 at 41.)          Slay makes no representation that she has

attempted to seek a waiver of service from Domiruth or that she

has asked J. Bennet Fox, Jr. to accept service on behalf of

Domiruth.       Serving Domiruth in the first case pursuant to the

IACAP resulted in some inefficiency; Domiruth did not receive

sufficient representation before the Court until slightly more

than two years after the Clerk of Court issued the summons.

Having   gone     through     that     experience,         and   having      previously

retained a Memphis attorney, Domiruth is likely to represent its

interests adequately now.

      Mailing a waiver request to Domiruth and/or communicating

with Fox would help to determine whether alternative service of

process under Rule 4(f)(3) is warranted.                     See In re LDK Solar

Sec. Litig., No. C 07-05182 WHA, 2008 WL 2415186, at *3 (N.D.

Cal. June 12, 2008) (authorizing 4(f)(3) service in part because

local defense counsel had refused to accept service on behalf of

the   foreign    defendants);        Igloo      Prods.     Corp.    v. Thai       Welltex

Int'l    Co.,    379    F.    Supp.       2d     18,    19-20      (D.    Mass.    2005)

(authorizing 4(f)(3) service when plaintiff received a return

receipt after mailing the summons and complaint to defendant).

                                            9
       Requesting a waiver and communicating with Fox would also

help to determine whether the Due Process Clause permits Slay’s

requested methods of service.                On the current record, it does

not.

       Although    service     on   a     foreign    defendant’s       United    States

counsel has been found to satisfy the Due Process Clause, that

has generally been because there is evidence that the United

States    counsel       and   the    foreign      defendant       maintain      regular

contact with each other.             See Rio, 284 F.3d at 1017 (“Service

upon     [United        States-based        attorney]       Carpenter        was . . .

appropriate       because     he    had    been     specifically       consulted     by

[defendant] regarding this lawsuit.                    He knew of [defendant’s]

legal positions, and it seems clear that he was in contact with

[defendant] . . . .”); Harper v. W.W. Grainger, Inc., No. 3:12-

CV-97, 2013 WL 2470751, at *4 (W.D. Ky. June 7, 2013) (holding

that   service     on    foreign    defendant       through      its   United    States

counsel    was     constitutional          because       “[defendant’s]       Kentucky

counsel    is     clearly     in    contact       with     [defendant’s]        General

Counsel”).

       There is no evidence before the Court that Fox is now in

contact    with    Domiruth.         Fox’s      only     known    involvement      with

Domiruth was about a year and a half ago when he made three

filings in this Court over a twenty-day period.                        That, without

more, is not enough to satisfy the Court that service on Fox

                                           10
would be “reasonably calculated . . . to apprise [Domiruth] of

the pendency of the action . . . .”                    Ming Kuo Yang, 793 F.3d at

602.

       Like Slay’s first requested method of alternative service,

her second is sometimes constitutionally permissible, but not on

the current record.          Using Federal Express to deliver service to

a foreign defendant’s last known address satisfies due process

when there is some evidence that delivery to that address would

apprise the defendant of service, such as the fact that the

defendant has received mail at that address during the instant

litigation.         See United States v. Pomerantz, No. 16-0689JLR,

2017 WL 1037552, at *4 (W.D. Wash. Mar. 17, 2017) (finding that

service of process to a listed address was likely to provide

notice because “[defendant] ha[d] acknowledged that he received

at   least    one    of   the     waiver    packages         mailed     to    [the     listed

address] . . . .”);          Jenkins v. Pooke, No. C 07-03112 JSW, 2009

WL 412987, at *2 (N.D. Cal. Feb. 17, 2009) (finding that mailing

service    to   defendant’s        listed    address         was   likely       to    provide

notice because plaintiffs had previously successfully delivered

service documents via Federal Express to the address).

       Similar evidence is not before the Court.                             Slay contends

that service on Domiruth’s last known address would satisfy due

process      because      “the    address        was    listed     on     the       itinerary

Domiruth      prepared      for    Hunt . . .          and    is   also       the    address

                                            11
list[ed] on Domiruth’s website.”                      (ECF No. 13-1 at 43.)                 Slay

cites no case where similar evidence was sufficient to satisfy

due    process.        The    cases       she      does    cite     are    not    persuasive.

Although they permitted 4(f)(3) service by Federal Express at

foreign       corporate       addresses         or    discussed           previous      4(f)(3)

authorizations, all fail to address due process.                                 See TracFone

Wireless, Inc. v. Washington, 290 F.R.D. 686, 688 (M.D. Fla.

2013); Jon D. Derrevere, P.A. v. Mirabella Found., No. 6:10-cv-

925,    2011    WL     1983552,          at   *3     (M.D.      Fla.      Apr.    26,    2011);

Mainstream      Media,       EC    v. Riven,         No.    C     08-3623     PJH,      2009   WL

2157641, at *3 (N.D. Cal. July 17, 2009); Alu, Inc. v. Kupo Co.,

No. 6:06-CV-327ORL28DAB, 2007 WL 177836, at *4-5 (M.D. Fla. Jan.

19, 2007).       Although there is some evidence that the address at

which Slay seeks to serve Domiruth would provide Domiruth with

notice, it is also possible that Domiruth is not aware of mail

sent    to    that     address.           Without         evidence     that      Domiruth      is

currently notified of mail sent there, authorizing service by

Federal      Express     to       that    address         would    not     afford       Domiruth

sufficient notice.

       Slay provides no authority supporting the constitutionality

of    her    third   proposed       method      of    service:       “hand       delivery      and

Federal Express delivered to Domiruth at its official address as

listed in the Registry of Legal Entities of the Registry of Lima

as well as the National Superintendence of Tax Administration

                                                12
(SUNAT).”           (ECF No. 13-1 at 43.)                  Slay contends that “this

method of service of process has been utilized successfully for

lawsuits originating in the United States in over 30 state and

federal    courts.”         (Id.      at    44.)      She    provides   no    supporting

citation.           (Id.)      As   with    Slay’s     second    proposed     method     of

service, nothing before the Court shows that Domiruth would be

apprised       of    process    sent       to   the    address(es)      listed     in   the

Registry or SUNAT.             On the current record, the third proposed

method    of    serving     process        would     not    satisfy   the    Due   Process

Clause.

IV.   Conclusion

      For the foregoing reasons, Slay’s Motion is DENIED.



      So ordered this 12th day of February, 2019.



                                            /s/ Samuel H. Mays, Jr.
                                           SAMUEL H. MAYS, JR.
                                           UNITED STATES DISTRICT JUDGE




                                                13
